Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “The present disclosure relates to”.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Independent claim 1
Claims 1-2, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and further in view of Chen et al. (2005/0250340).
Park teaches silicon particles for battery electrodes (title) in which the silicon particles have a native silicon oxide surface layer (0067).  When a carbonized precursor comes in contact with the silicon particle surface, the native silicon oxide layer forms silicon carbide (0067).  However, the reference fails to teach forming a silicon oxide film by energizing silane and oxygen-containing gas.
Won teaches of forming silicon oxide using a reactant gas such as silicon hydride and an oxidizing precursor and applying a microwave power to create a microwave plasma from the reactant gas (abstract and Figure 2).  In one embodiment the source gas can be SiH4 and O2 (0017) and the ratio can be 7:1 to 33:1 (0040).  The silane flow can be from 100 sccm to 500 sccm (0039) and the microwave power can be between 3000-5000W (0044), which meets the claimed silane to power ratio.
It would have been obvious to form the silicon oxide film by a plasma process using silane and oxygen in Park with the expectation of success because Won teaches of forming silicon oxide using a plasma and silane and oxygen as precursors.  In addition, it would have been obvious to convert a silicon oxide film to silicon carbide in Won depending on the desired final product because Park teaches of converting silicon oxide to silicon carbide by using a carbonized precursor.
In addition, the combination of Park/Won fails to teach the claimed silane to oxygen ratio.  Chen teaches of depositing a silicon oxide film on to aluminum nitride nozzles by flowing silane and oxygen in a ratio greater than or equal to about 1.6:1 oxygen to silane (claim 1), which overlaps the claimed range.  It would have been obvious to utilize the ratio in the combination with the expectation of success because Chen teaches of using a ratio of oxygen to silane to form silicon oxide.
Regarding claim 2, Park teaches silicon carbide (0067).
Regarding claim 6, Won teaches SiH4 (0017).
Regarding claim 7, Won teaches O2 (0017).
Regarding claim 8, Chen teaches an RF power at 13.56 MHz (0033).
Regarding claim 10, Park teaches a nitrogen carrier gas (0093).
Regarding claim 11, Won teaches a temperature below 400oC (0036), which is similar to the claimed range, and a pressure of 100-300mTorr (0042).
Regarding claim 12, Park teaches an inert atmosphere and flowing argon can be utilized (0054).
Regarding claim 13, Park teaches simultaneous conversion (0067).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and Chen et al. (2005/0250340) and further in view of Li et al. (2003/0134513).  The combination of Park/Won/Chen fails to teach etching with an oxygen plasma.
Li teaches of forming an integrated circuitry (title) by etching silicon carbide using plasma etching having oxygen (0028).  It would have been obvious to utilize an oxygen plasma to etch in the combination to form a specific circuitry depending on the desired final product because Li teaches of using an oxygen plasma to etch silicon carbide.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and Chen et al. (2005/0250340) and further in view of Ridgeway et al. (2019/0385840).  The combination of Park/Won/Chen fails to teach the appropriate density, hardness, and modulus for silicon oxide.
Ridgeway teaches a method for depositing silicon compounds (title) in which the silicon oxide film can have a density of 1.5 g/cm3 (0003) and a hardness of 1.0 to 7.0 GPa, (0009), which overlap the claimed range.  Ridgeway also teaches an elastic modulus of 4.0 to 40 Gpa (0009), which is similar to 50 GPa.  It would have been obvious to incorporate the claimed properties in the combination with the expectation of success because Ridgeway teaches silicon oxide having overlapping density and hardness and similar modulus.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and Chen et al. (2005/0250340) and further in view of Rangarajan et al. (2012/0276752).  The combination of Park/Won/Chen fails to teach the appropriate density, hardness, and modulus for silicon carbide.
Rangarajan teaches a method for depositing silicon carbide hardmask (title, figure 3) in which the silicon carbide film can have a density of at least 2.0 g/cm3 (0010),  a hardness of at least 12 GPa, (0037), and a modulus of at least 100 MPa (0040), which overlap the claimed range.  It would have been obvious to incorporate the claimed properties in the combination with the expectation of success because Rangarajan teaches silicon carbide having overlapping properties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and Chen et al. (2005/0250340) and further in view of Weimer et al. (2018/0347035).  The combination of Park/Won/Chen fails to teach the appropriate carbon precursor.
Weimer teaches the deposition of silicon carbide films (title) in which propylene is used as a carbon-containing precursor (0104).  It would have been obvious to use propylene as the carbon precursor in the combination with the expectation of success because Weimer teaches of using propylene to form silicon carbide films.

Independent claim 14
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and in view of Chen et al. (2005/0250340) and further in view of Murakami et al. (2013/0109197).  The combination of Park/Won/Chen fails to teach the appropriate surface roughness.
Murakami teaches a silicon oxide film having a surface roughness Ra of .231nm (0065).  It would have been obvious to incorporate the surface roughness of Murakami in the combination depending on the desired final product because Murakami teaches that silicon oxide have a surface roughness of .23nm.
Regarding claim 15, Chen teaches aluminum nitride nozzles (claim 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and in view of Chen et al. (2005/0250340) and Murakami et al. (2013/0109197) and further in view of Al-Bayati et al. (2005/0070073).  The combination of Park/Won/Chen/Murakami fails to teach a gas distribution plate.
Al-Bayati teaches of coating the interior chamber surfaces with silicon oxide to season the interior surfaces using a gas distribution plate 30 (0055).  It would have obvious to coat a gas distribution plate in the combination to season the chamber because Al-Bayati teaches the advantages of same.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and in view of Chen et al. (2005/0250340) and Murakami et al. (2013/0109197) and Al-Bayati et al. (2005/0070073) and further in view of  Ridgeway et al. (2019/0385840).  The combination of Park/Won/Chen/Murakami/Al-Bayati fails to teach the appropriate thickness, density, hardness, and modulus for silicon oxide.
Ridgeway teaches a method for depositing silicon compounds (title) in which the silicon oxide film can have a thickness of 0.002 to 10 microns, a density of 1.5 g/cm3 (0003), and a hardness of 1.0 to 7.0 GPa, (0009), which overlap the claimed range.  Ridgeway also teaches an elastic modulus of 4.0 to 40 Gpa (0009), which is similar to 50 GPa.  It would have been obvious to incorporate the claimed properties in the combination with the expectation of success because Ridgeway teaches silicon oxide having overlapping thickness, density, and hardness and similar modulus.

Independent claim 19
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and in view of Chen et al. (2005/0250340) and further in view of Ando et al. (2005/0051770).  The combination of Park/Won/Chen fails to teach an electrode.
Ando teaches an electrode substrate (title) in which a silicon oxide film is formed on the electrode (0045).  It would have been to coat an electrode in the combination with the expectation of success because Ando teaches of coating an electrode with silicon oxide.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0181426) in view of Won et al. (2013/0302999) and vice versa and in view of Chen et al. (2005/0250340) and Ando et al. (2005/0051770) and further in view of Rangarajan et al. (2012/0276752).  The combination of Park/Won/Chen/Ando fails to teach the appropriate density, hardness, and modulus for silicon carbide.
Rangarajan teaches a method for depositing silicon carbide hardmask (title, figure 3) in which the silicon carbide film can have a density of at least 2.0 g/cm3 (0010),  a hardness of at least 12 GPa, (0037), and a modulus of at least 100 MPa (0040), which overlap the claimed range.  Rangarajan also teaches of incorporating oxygen (0035).  It would have been obvious to incorporate the claimed properties in the combination with the expectation of success because Rangarajan teaches silicon carbide having overlapping properties.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Bocard (IEEE article) teaches a low refractive index for silicon oxide of 1.5 to 2.5 and Nashiki et al. (2005/0269707) teaches a refractive index of 1.4-1.8 for silicon oxide.  However, the prior art fails to teach the claimed refractive index.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/20/2022